Ostrander, J.
(after stating the facts). In my opinion, the testimony of the plaintiff, fairly interpreted, means no more than that the truck was sold with the warranty which was given by the manufacturer upon the sale of a new truck. It is also improbable that defendant gave, upon the sale of a secondhand truck, a warranty broader than the manufacturer and vendor gave upon the sale of a new truck. There were certain representations made by defendant respecting the condition of the truck, as a second-hand, used vehicle. But the guaranty, or warranty, which defendant gave, or made, was the identical warranty of the manufacturer, made known to and understood by the plaintiff. The order was accepted by the manufacturer by delivery of the truck upon the order which plaintiff made. The principal contract was between the manufacturer — vendor—and the plaintiff, and was fully executed. Assuming that a consideration moved to defendant for the additional parol warranty, there is no testimony tending to prove that it was other than the printed warranty of the manufacturer or that there had been a breach of it. The jury should have been instructed that defendant’s parol warranty was identical with the printed warranty, and that no breach of it had *220been made out. This view of the matter requires a reversal of the judgment and, if plaintiff is so advised, a new trial. Other questions debated by counsel are not likely to arise upon a new trial, although it may be pointed out that it is doubtful if any evidence of the value of the truck supports the verdict.
Judgment reversed.
Brooke, C. J., and Person, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.